

116 S3581 IS: Examining Mental Health Services for the National Guard and Reserves Act of 2020
U.S. Senate
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3581IN THE SENATE OF THE UNITED STATESMarch 25, 2020Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Comptroller General of the United States to submit to Congress a report assessing Federal, State, and other mental health services available to members of the reserve components of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Examining Mental Health Services for the National Guard and Reserves Act of 2020.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)Members of the National Guard and Reserves face unique challenges in balancing stressors in their civilian life and civilian jobs with their military responsibilities, including repeated deployments, a lack of daily interaction with their leadership, and the possibility of living and working far from the rest of their unit.(2)According to the 2018 annual report on suicide in the military prepared by the Department of Defense, the National Guard and Reserves averaged 30.6 suicides and 22.9 suicides per 100,000 members, respectively, compared to 24.8 suicides per 100,000 members for active duty members of the Armed Forces. (b)Sense of CongressIt is the sense of Congress that it is in the national interest of the United States to ensure that members of the National Guard and Reserves receive high-quality mental health care and appropriate support to ensure their successful reintegration into civilian life following deployments.3.Report on military mental health programs for members of the reserve components of the Armed Forces(a)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report assessing the mental health and resiliency services available to members of the reserve components.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description of all Federal, State, and other programs providing mental health and resiliency services, including suicide prevention and stress management, to members of the reserve components, including the costs and coverage of such programs.(2)An analysis of any gaps or barriers to access, including geographic, financial, or social stigma barriers, that exist and could result in delayed or insufficient mental health care and resiliency support for members of the reserve components.(3)An evaluation of the annual mental health screening requirements for members of the reserve components and the mental health screening requirements before, during, and after Federal and State deployments, including any recommendations to strengthen mental health counseling referrals and the reintegration of members of the reserve components. (c)Reserve component definedIn this section, the term reserve component means a reserve component of the Armed Forces named in section 10101 of title 10, United States Code. 